FILED
                             NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS PAZARIN-CASTREJON,                     No. 09-73002

               Petitioner,                       Agency No. A039-318-839

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Jose Luis Pazarin-Castrejon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Cazarez-Gutierrez v. Ashcroft, 382

F.3d 905, 909 (9th Cir. 2004), and we deny the petition for review.

      The IJ properly concluded that Pazarin-Castrejon’s conviction for violating

California Health and Safety Code § 11378 is an aggravated felony under 8 U.S.C.

§ 1101(a)(43)(B). See Rendon v. Mukasey, 520 F.3d 967, 976 (9th Cir. 2008)

(“[P]ossession of a controlled substance with the intent to sell contains a

trafficking element and is an aggravated felony.”); see also United States v.

Valle-Montalbo, 474 F.3d 1197, 1201 (9th Cir. 2007) (section 11378 criminalizes

only possession of a controlled substance with the intent to sell).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73002